AMENDMENT NO. 29 TO PARTICIPATION AGREEMENT AMONG AEGON/TRANSAMERICA SERIES FUND, INC., TRANSAMERICA LIFE INSURANCE COMPANY, TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, PEOPLES BENEFIT LIFE INSURANCE COMPANY, TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY AND TRANSAMERICA LIFE INSURANCE AND ANNIDTY COMPANY Amendment No. 29 to the Participation Agreement among AEGON/Transamerica Series Fund, Inc., (the "Fund"), Transamerica Life Insurance Company ("Transamerica"), Transamerica Financial Life Insurance Company ("TFLIC"), Peoples Benefit Life Insurance Company ("Peoples"), Transamerica Occidental Life Insurance Company ("TOLIC"), and Transamerica Life Insurance and Annuity Company ("T ALIAC") dated July 1, 1992, as amended ("Participation Agreement"). WHEREAS, the Fund's Board of Directors approved resolutions for the following changes to go into effect April30, 2004: a name change of the following portfolios: Dreyfus Mid Cap to J.P. Morgan Mid Cap Value, Dreyfus Small Cap Value to Transamerica Small/Mid Cap Value, American Century Income & Growth to American Century Large Company Value and PBHG/NWQ Value Select to Mercury Large Cap Value; restructuring of the Janus Balanced portfolio to Transamerica Balanced; and the mergers of the following portfolios: Alger Aggressive Growth into Transamerica Equity, LKCM Strategic Total Return into Transamerica Value Balanced, GE U.S. Equity into Great Companies- Americassm, PBHG Mid Cap Growth into Transamerica Growth Opportunities, BlackRock Global Science & Technology Opportunities into Great Companies Technologysm,BlackRock Mid Cap Growth into Transamerica Equity, BlackRock Large Cap Value into Mercury Large Cap Value, Templeton Great Companies Global into Janus Global and then a name change of Janus Global to Templeton Great Companies Global; and NOW, THEREFORE, IT IS HEREBY AGREED that Schedule B to the Participation Agreement is hereby amended to reflect the various name changes to certain portfolios due to the mergers listed above. IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed in its name and on its behalf by its duly authorized representative as of May 1, 2004. TRANSAMERICA LIFE INSURANCE COMPANY AEGON/TRANSAMERICA SERIES FUND, INC. By its authorized officer By its authorized officer By: /s/Larry N. Norman By: /s/ John K. Carter Larry N. Norman John K. Carter Title: President Title: Vice President, Secretary and General Counsel TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY PEOPLES BENEFIT LIFE INSURANCE COMPANY By its authorized officer By its authorized officer By: /s/ Larry N. Norman By: /s/ Larry N. Norman Larry N. Norman Larry N. Norman Title: Vice President Title: Executive Vice President TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY TRANSAMERICA LIFE INSURANCE AND ANNUITY COMPANY By its authorized officer By its authorized officer By: /s/ Priscilla I. Hechler By: /s/ Priscilla I. Hechler Priscilla I. Hechler Priscilla I. Hechler Title: Assistant Vice President and Assistant Secretary Title: Assistant Vice President and Assistant Secretary AMENDED SCHEDULE A Effective May 1, 2004 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: Separate Account VA B Separate Account VA BNY Mutual Fund Account Separate Account VA A Separate Account VA C Separate Account VA D Retirement Builder Variable Annuity Account Transamerica Financial Life Insurance Company Separate Account C Peoples Benefit Life Insurance Company Separate Account V Legacy Builder Variable Life Separate Account TFLIC Series Life Account TFLIC Series Annuity Account Transamerica Occidental Life Separate Account VUL-3 Separate Account VA E Separate Account VA F Transamerica Occidental Life Separate Account VUL-4 Transamerica Occidental Life Separate Account VUL-5 Transamerica Life Insurance and Annuity Company on behalf of its Separate Account V A-8 Separate Account VA J Transamerica Occidental Life Separate Account VUL-6 TA PPVUL 1 Separate Account K Separate Account H Separate Account G Separate Account VA-2LNY Separate Account V A-2L Separate Account VL A AES Private Placement VA Separate Account Separate Account VA L Separate Account VA P PFL Corporate Account One Separate Account VA R Separate Account VA S Separate Account Q Separate Account QNY Policies: Transamerica Landmark Variable Annuity Transamerica Landmark NY Variable Annuity Atlas Portfolio Builder Variable Annuity Transamerica EXTRA Variable Annuity Transamerica Access Variable Annuity Retirement Income Builder II Variable Annuity TFLIC & Peoples- Advisor's Edge Variable Annuity Peoples- Advisor's Edge Select Variable Annuity Legacy Builder Plus TFLIC Financial Freedom Builder Transamerica Elite Privilege Select Variable Annuity Estate Enhancer Variable Life TransSurvivor Life Variable Universal Life TransMark Optimum Choice Variable Annuity TransUltra® Variable Universal Life TFLIC Freedom Elite Builder TFLIC Premier Variable Annuity Immediate Income Builder II AMENDED SCHEDULE A (continued) Policies Premier Asset Builder Variable Annuity (continued) TransAccumulatorsm VUL TFLI C Freedom Wealth Protector Advantage V Retirement Income Builder Variable Annuity Retirement Income Builder- BAI Variable Annuity Dreyfus Advisor Advantage Variable Annuity Dreyfus Access Advantage Variable Annuity Dreyfus/Transamerica Triple Advantage® Variable Annuity (NY) Dreyfus/Transamerica Triple Advantage® Variable Annuity Transamerica Variable Life Advisor's Edge Select Private Placement Transamerica Preferred Advantage Variable Annuity Flexible Premium Variable Annuity- A Portfolio Select Variable Annuity Flexible Premium Variable Annuity- B Flexible Premium Variable Annuity- C Flexible Premium Variable Annuity- D Flexible Premium Variable Annuity- E Portfolios: AEGON/Transamerica Series Fund, Inc. -Each Portfolio has an Initial Class of Shares and a Service Class of Shares AEGONBond Asset Allocation - Conservative Portfolio Asset Allocation - Growth Portfolio Asset Allocation - Moderate Portfolio Asset Allocation - Moderate Growth Portfolio American Century International American Century Large Company Value Capital Guardian U.S. Equity Capital Guardian Global Capital Guardian Value Clarion Real Estate Securities Federated Growth & Income Great Companies - Americasm Great Companies -Technologysm J.P. Morgan Enhanced Index J.P. Morgan Mid Cap Value Janus Growth Jennison Growth Marsico Growth Mercury Large Cap Value MFS High Yield Munder Net50 PIMCO Total Return Salomon All Cap Select+ Aggressive Select+ Conservative Select+ Growth & Income Templeton Great Companies Global T. Rowe Price Equity Income T. Rowe Price Growth Stock T. Rowe Price Small Cap Third Avenue Value Transamerica Balanced Transamerica Equity Transamerica Convertible Securities Transamerica Growth Opportunities Transamerica Money Market AMENDED SCHEDULE A (continued) Portfolios Transamerica Small/Mid Cap Value (continued) Transamerica U.S. Govermuent Securities Transamerica Value Balanced Van Kampen Active International Allocation Van Kampen Asset Allocation Van Kampen Emerging Growth
